Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 1 of 106 Pageid#: 18




                         EXHIBIT 1
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 2 of 106 Pageid#: 19




                                    Page 1
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 3 of 106 Pageid#: 20




                                    Page 2
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 4 of 106 Pageid#: 21




                                    Page 3
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 5 of 106 Pageid#: 22




                                    Page 4
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 6 of 106 Pageid#: 23




                                   Page 5
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 7 of 106 Pageid#: 24




                                    Page 6
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 8 of 106 Pageid#: 25




                                    Page 7
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 9 of 106 Pageid#: 26




                                    Page 8
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 10 of 106 Pageid#: 27




                                    Page 9
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 11 of 106 Pageid#: 28




                                    Page 10
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 12 of 106 Pageid#: 29




                                    Page 11
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 13 of 106 Pageid#: 30




                                    Page 12
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 14 of 106 Pageid#: 31




                                    Page 13
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 15 of 106 Pageid#: 32




                                    Page 14
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 16 of 106 Pageid#: 33




                                    Page 15
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 17 of 106 Pageid#: 34




                                    Page 16
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 18 of 106 Pageid#: 35




                                    Page 17
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 19 of 106 Pageid#: 36




                                    Page 18
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 20 of 106 Pageid#: 37




                                    Page 19
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 21 of 106 Pageid#: 38




                                    Page 20
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 22 of 106 Pageid#: 39




                                    Page 21
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 23 of 106 Pageid#: 40




                                    Page 22
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 24 of 106 Pageid#: 41




                                    Page 23
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 25 of 106 Pageid#: 42




                                    Page 24
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 26 of 106 Pageid#: 43




                                   Page 25
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 27 of 106 Pageid#: 44




                                    Page 26
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 28 of 106 Pageid#: 45




                                    Page 27
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 29 of 106 Pageid#: 46




                                    Page 28
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 30 of 106 Pageid#: 47




                                   Page 29
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 31 of 106 Pageid#: 48




                                    Page 30
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 32 of 106 Pageid#: 49




                                    Page 31
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 33 of 106 Pageid#: 50




                                    Page 32
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 34 of 106 Pageid#: 51




                                    Page 33
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 35 of 106 Pageid#: 52




                                    Page 34
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 36 of 106 Pageid#: 53




                                    Page 35
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 37 of 106 Pageid#: 54




                                    Page 36
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 38 of 106 Pageid#: 55




                                    Page 37
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 39 of 106 Pageid#: 56




                                    Page 38
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 40 of 106 Pageid#: 57




                                    Page 39
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 41 of 106 Pageid#: 58




                                    Page 40
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 42 of 106 Pageid#: 59




                                    Page 41
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 43 of 106 Pageid#: 60




                                    Page 42
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 44 of 106 Pageid#: 61




                                    Page 43
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 45 of 106 Pageid#: 62




                                    Page 44
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 46 of 106 Pageid#: 63




                                    Page 45
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 47 of 106 Pageid#: 64




                                    Page 46
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 48 of 106 Pageid#: 65




                                    Page 47
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 49 of 106 Pageid#: 66




                                   Page 48
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 50 of 106 Pageid#: 67




                                    Page 49
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 51 of 106 Pageid#: 68




                                    Page 50
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 52 of 106 Pageid#: 69




                                    Page 51
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 53 of 106 Pageid#: 70




                                   Page 52
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 54 of 106 Pageid#: 71




                                    Page 53
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 55 of 106 Pageid#: 72




                                    Page 54
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 56 of 106 Pageid#: 73




                                    Page 55
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 57 of 106 Pageid#: 74




                                    Page 56
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 58 of 106 Pageid#: 75




                                    Page 57
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 59 of 106 Pageid#: 76




                                    Page 58
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 60 of 106 Pageid#: 77




                                    Page 59
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 61 of 106 Pageid#: 78




                                   Page 60
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 62 of 106 Pageid#: 79




                                   Page 61
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 63 of 106 Pageid#: 80




                                    Page 62
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 64 of 106 Pageid#: 81




                                    Page 63
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 65 of 106 Pageid#: 82




                                    Page 64
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 66 of 106 Pageid#: 83




                                   Page 65
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 67 of 106 Pageid#: 84




                                    Page 66
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 68 of 106 Pageid#: 85




                                    Page 67
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 69 of 106 Pageid#: 86




                                    Page 68
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 70 of 106 Pageid#: 87




                                    Page 69
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 71 of 106 Pageid#: 88




                                    Page 70
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 72 of 106 Pageid#: 89




                                    Page 71
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 73 of 106 Pageid#: 90




                                    Page 72
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 74 of 106 Pageid#: 91




                                    Page 73
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 75 of 106 Pageid#: 92




                                    Page 74
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 76 of 106 Pageid#: 93




                                    Page 75
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 77 of 106 Pageid#: 94




                                    Page 76
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 78 of 106 Pageid#: 95




                                    Page 77
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 79 of 106 Pageid#: 96




                                    Page 78
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 80 of 106 Pageid#: 97




                                    Page 79
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 81 of 106 Pageid#: 98




                                   Page 80
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 82 of 106 Pageid#: 99




                                    Page 81
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 83 of 106 Pageid#: 100




                                    Page 82
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 84 of 106 Pageid#: 101




                                    Page 83
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 85 of 106 Pageid#: 102




                                    Page 84
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 86 of 106 Pageid#: 103




                                    Page 85
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 87 of 106 Pageid#: 104




                                    Page 86
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 88 of 106 Pageid#: 105




                                    Page 87
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 89 of 106 Pageid#: 106




                                    Page 88
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 90 of 106 Pageid#: 107




                                    Page 89
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 91 of 106 Pageid#: 108




                                    Page 90
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 92 of 106 Pageid#: 109




                                    Page 91
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 93 of 106 Pageid#: 110




                                    Page 92
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 94 of 106 Pageid#: 111




                                    Page 93
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 95 of 106 Pageid#: 112




                                    Page 94
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 96 of 106 Pageid#: 113




                                    Page 95
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 97 of 106 Pageid#: 114




                                    Page 96
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 98 of 106 Pageid#: 115




                                    Page 97
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 99 of 106 Pageid#: 116




                                    Page 98
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 100 of 106 Pageid#:
                                    117




                                   Page 99
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 101 of 106 Pageid#:
                                    118




                                  Page 100
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 102 of 106 Pageid#:
                                    119




                                  Page 101
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 103 of 106 Pageid#:
                                    120




                                  Page 102
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 104 of 106 Pageid#:
                                    121




                                  Page 103
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 105 of 106 Pageid#:
                                    122




                                  Page 104
Case 1:18-cv-00047-EKD-PMS Document 1-1 Filed 12/13/18 Page 106 of 106 Pageid#:
                                    123




                                  Page 105
